DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-12, 14-18 and 20 are currently pending.  Applicant’s amendment and remarks have been addressed below at the end of this Final Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-5, 7-12 and 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CLARK (U.S. 2018/0075554) in view of AGARWAL (Non-Patent Literature: A. Agarwal et al., "Cognitive Compliance for Financial Regulations," in IT Professional, vol. 19, no. 4, pp. 28-35, 2017, doi: 10.1109/MITP.2017.3051333) in further view of DRUBNER (U.S. 2020/0293575) and in further view of SUNKLE (S. Sunkle, D. Kholkar and V. Kulkarni, "Informed Active Learning to Aid Domain Experts in Modeling Compliance," 2016 IEEE 20th International Enterprise Distributed Object Computing Conference (EDOC), 2016, pp. 1-10, doi: 10.1109/EDOC.2016.7579382).
Regarding Claims 1, 8 & 15,
	Clark teaches:
A method [claim 1], system [claim 8] and computer program product [claim 15], the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein (Abstract, [0002, 0011-0015, 0112] disclosing method, system and computer program product) for managing regulatory compliance for an entity in a computing environment by a processor ([0007, 0040-0041, 0050, 0059, 0090, 0108, 0112] disclosing entity laws and regulation compliance) comprising: 
one or more processors with executable instructions when executed caused the system to: ([0007, 0040-0041, 0050] processor with executable computer instructions );
identifying, a law, a policy, a regulation, or a combination thereof extracted from the one or more segments of text data from the one or more data sources requiring an obligation to be performed by the entity ([0011] “These systems and methods enable firms to identify what laws, regulations, and rules apply to their firm”, [0065] “Some embodiments may also use natural language processing to convert regulatory text into easy-to-read and easy-to-understand summaries that do not necessarily change the meaning of the regulatory text or provide legal advice, but make the text easier for a user to digest. The natural language processing may also be used by the system to determine relationships between certain sets of the qualitative data ;
generating a cluster of entities identified from the one or more segments of the text data ([0044] “a system operation that parses the data to generate a “Module” of data. A Module will contain a set of discrete rules related to the rule, law, or regulation. In some embodiments, a Module may contain only data promulgated by the same entity or one or more closely related entities, such as one that falls within the umbrella of the vertical category 107. A Module thus will often be a set of qualitative or quantitative rules from individual organizations, such as the National Futures Association, the Chicago Mercantile Exchange, the Intercontinental Exchange, or that of the Commodity Futures Trading Commission itself (all of which would be overseen by the Commodity Futures Trading Commission described in vertical block 107)”), 
Although Clark teaches managing regulatory compliance for an entity with the above-mentioned limitation, it may not explicitly specify the following features below.  
Nonetheless, Agarwal in the same field of endeavor specifically discloses:
receiving text data from one or more data sources (Pg. 31: “In the data ingestion and preprocessing phases, regulatory documents are obtained from multiple sources…These regulatory documents can be crawled from websites, retrieved from repositories, or uploaded by users”);
extracting one or more segments of the text data according to the one or more segments of the text data including information associated with a predefined obligation constraint, wherein the predefined obligation constraint includes obligatory language having at least one clause (Pg. 30: “Documents are ingested into the platform, parsed, and converted into meaningful, continuous pieces of text—that is, clauses…From each clause, we extract concepts and relationships and add to a knowledge graph. To aid the extraction process, we use an ontology. This ontology can be built automatically”, Pg. 33: “The regulatory documents are converted into text from various formats, and the structure of the documents (sections, subsections, lists, paragraphs, tables, and so on) is extracted”, pg. 34 “These include processing complex PDF documents to extract tables, figures, multiple columns, and headers and footers correctly; improving NLP techniques for handling complex sentences in this domain; and noise filtering for data coming in from unofficial sources such as the news”);
wherein the law, the policy, the regulation or the combination thereof is incorporated into at least one obligation model of an ontology (Pg. 30: “Documents are ingested into the platform, parsed, and converted into meaningful, continuous pieces of text—that is, clauses…From each clause, we extract concepts and relationships and add to a knowledge graph. To aid the extraction process, we use an ontology. This ontology can be built automatically”, pg. 32: A formal schema of these identified concepts, relationships, and attributes is captured as an ontology. Regular-expression-based annotators are used to extract document structure and entities... Machine learning annotators help in concept detection, document similarity…Domain-specific rules help in these tasks whenever domain information must be incorporated. The final step of the data enrichment phase is knowledge graph construction. This typically involves storing 
executing machine learning logic to train, a first training stage a sentence classifier to determine the at least one clause is a definite obligatory requirement, wherein the sentence classifier is trained using a supervised machine learning operation (Pg. 32: “The application identifies the relevance of the documents to the organization’s area of operation. A machine-learning-based annotator—that is, a classifier—is used for relevance identification. These relevant documents are then further processed to identify the change in the regulation; for this, we extract the exact piece of text that mentions this change. Again, a machine-learning- and NLP-based module that can understand the semantics of text is used for this extraction. These changes are extracted and made available to users through the knowledge graph”, Pg. 33: “The regulatory documents are converted into text from various formats, and the structure of the documents (sections, subsections, lists, paragraphs, tables, and so on) is extracted using annotators. An obligations extractor is used to identify obligations in the documents. This obligations extractor can be a statistical machine learning classifier (supervised and requiring sufficient training data)”); 
executing the machine learning logic to train, in a second training stage, the sentence classifier to identify the entity within the one or more segments of the text data, wherein training the sentence classifier includes executing the machine learning logic to associate the definite obligatory requirement with the entity (pg. 29 “IBM Regulatory Compliance Analytics identifies potential obligations in regulations and provides a dashboard for managing controls, pg. 30 “We must understand different entities in the document and their relationships and be able to put them together for reasoning…In this example, we must not only understand the passage containing the answer, but also have additional information for reasoning—that is, that Agra is a Tier-1 city. The proposed system uses additional information along with the entity relationship information in the passage to reason and answer”, pg. 32 “For example, a Bank and a Regulator could be identified as concepts, and a Regulator can have one-to-many relationships with the Bank. An attribute of the Bank concept could be bank type—that is, an Investment Bank or a Commercial Deposit Bank. A formal schema of these identified concepts, relationships, and attributes is captured as an ontology. Regular-expression-based annotators are used to extract document structure and entities... Machine learning annotators help in concept detection, document similarity…Domain-specific rules help in these tasks whenever domain information must be incorporated. The final step of the data enrichment phase is knowledge graph construction. This typically involves storing concepts as vertices and relationships as edges. The attributes of concepts are stored in the vertices, while the relationship type is stored as an attribute of the edges. The ontology serves as the schema for the knowledge graph. This knowledge graph can then be queried for search, comparison, and other applications, pg. 33 “Regulatory search…indexing the additional information extracted during the enrichment phase. This faceted search helps users filter results based on predefined categories, such as industry, regulator, topic, and date.  The regulatory documents are converted into text from various 
identifying, according to an implementation of the trained machine learning sentence classifier, a law, a policy, a regulation, or a combination thereof extracted from the one or more segments of text data from the one or more data sources requiring an obligation to be performed by the entity (Pg. 33: “An obligations extractor is used to identify obligations in the documents…In the proposed system, our user interface supports search, natural language querying, and the hierarchical representation of the document, showing the clause containing the answer, its section”, pg.34: “Search results point the user directly to the relevant clauses. The user can better understand the context by exploring the section and other clauses using the document exploration view. The knowledge graph answers compliment the search results by highlighting the potentially important aspects of the clauses”); and
executing the machine learning logic to generate a cluster of entities inclusive of the entity, to associate the obligation with respective entities of the cluster of entities, (pg. 32 “The final step of the data enrichment phase is knowledge graph construction. This typically involves storing concepts as vertices and relationships as edges. The attributes of concepts are stored in the vertices, while the relationship type is stored as an attribute of the edges. The ontology serves as the schema for the knowledge graph. This knowledge graph can then be queried for search, comparison, and other applications”, pg. 34 “The knowledge graph answers compliment the 
annotating the one or more segments of the text data according to the identifying by applying, within the text data, an obligation target tag to the entity governed by the obligation, an obligation content tag to descriptive portions of the obligatory language, a definition target tag to a referent of the obligation, and a definition content tag to descriptive portions of the referent (Pg. 32: “After the data is preprocessed, it is stored in a distributed file system—namely, the Hadoop Distributed File System (HDFS). In the data enrichment phase, documents are read from HDFS and enriched with tags. These tags include concepts, relationships, and attributes of concepts. For example, a Bank and a Regulator could be identified as concepts, and a Regulator can have one-to-many relationships with the Bank. An attribute of the Bank concept could be bank type—that is, an Investment Bank or a Commercial Deposit Bank. A formal schema of these identified concepts, relationships, and attributes is captured as an ontology. We call the process of adding additional information (tags) to the documents annotation and the programs that enable this annotators. The platform is enabled with various annotators to help with document 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Clark’s method and system to incorporate the compliance features of Aggarwal.  One of ordinary skill in the art would have been motivated to further incorporate the features of Aggarwal in order to “keep track of new regulations or changes in regulations to ensure that they remain compliant with the latest policies” (Aggarwal; pg. 29).
	Although Aggarwal discloses executing the machine learning logic to generate a cluster of entities by generating a knowledge graph and ontology to associate clauses and obligations with respective entities in the knowledge graph cluster of entities for compliance analysis by  searching specific industries and categories, as indicated above, it may not further explicitly specify wherein a clustering operation is performed to generate the cluster of entities for compliance analytics to differentiate the respective entities with respect to a burden of the respective entities to the obligation.
Drubner in the same field of endeavor, discloses a clustering operation to differentiate the respective entities with a burden of the obligation, specifically:
	executing the machine learning logic to generate a cluster of entities inclusive of the entity, to associate the obligation with respective entities of the cluster of entities, wherein a clustering operation is performed to generate the cluster of entities for compliance analytics to differentiate the respective entities with respect to a burden of the respective entities to the obligation (Abstract; match the ETD via the entity clustering module to locate linkages within the ETD and discover relationships amongst one or more entities identified within the ETD; cluster data-points in the ETD that refer to the same real-world entities; analyze the ETD relationships via an entity intelligence module to identify and segment targeted entities, from the one or more entities, [0021] In order to determine whether such a specified entity (or various specified entities) are in compliance with state and federal laws and regulations, it would be desirable to have access to the most updated entity type data stored throughout various database data sources that may be cross referenced with each other, [0045] System and methods utilize machine learning approaches to provide an Entity Intelligence (EI) platform that recognizes and identifies direct and indirect linkages and relationships between entity type data (ETD), and then evaluates such ETD for completeness, quality, and applicability (accuracy). The ETD is clustered by accurately matching various data points to one or more correct entity. The invention enables forming complete profiles of potential entities for audit, and provides a streamlined audit result output to an end user, [0035] information may be clustered by accurately matching various data points to a correct entity in order to construct a more complete profile of such business entity that may be subject to potential audit.  In doing so, the invention provides narrowing 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, to modify the Clark-Aggarwal combination to further incorporate to a clustering operation to generate the cluster of entities for compliance analytics to differentiate the respective entities with respect to a burden of the respective entities to the obligation, as taught by Drubner. One of ordinary skill in the art would have been motivated to include a clustering operation to generate the cluster of entities for compliance analytics to differentiate the respective entities with respect to a burden of the respective entities to the obligation for the benefit of “narrowing potential entity candidate pools for audit, from a significantly larger pool, to identify an entity/entities that have the highest degree (most likelihood) of being non-compliant (or in non-compliance) with a rule, law, regulation, agreement (contract), etc. of any business, agency or governmental entity” (Drubner; [0035]).
	The following amended features are not explicitly specified above in the prior art combination, nonetheless, SUNKLE further discloses:
	wherein differentiating the respective entities includes receiving a user query querying to identify specific similarities and differences of a specific law, policy, regulation, or combination thereof of specific ones of the respective entities in cross-jurisdictional regions (Pg. 136;  Express KYC regulations on top of KYC domain model and then generate relational
views where rules translate to queries, to map regulations to enterprise data…In the governance extraction model which manually classifies and attempts to extract regulations as legal requirements in terms of procedural, declarative, ontology statements.  Further fine level classification includes access-rights statements and delegation of authority rights.  Another work proposes to group legal sentences into few categories referred to as jurisdictional natural language constructs (JNLCs), pg. 132: KYC text refers to comparing and clustering similar and different laws and rules, and differentiating individuals and entities as a mention of Customer type, in a number of variations like {individuals, entities}, {individuals and entities}, {individuals/entities}, and {individuals or entities}, see also 131-137, and Figs. 1-3);
executing the machine learning logic to iteratively and continuously update the at least one obligation model of the ontology, wherein continuously updating the at least one obligation model includes continuously synchronizing information from the at least one data source in the ontology to form associations between the at least one obligation model and alternative models to enhance an accuracy of the machine learning logic in identifying additional laws, policies, regulations, or combinations thereof (Abstract pg. 129; machine learning to modeling compliance…key innovations are a) use of active learning- a semi-supervised system capable of learning interactively from the domain expert to identify regulations and b) informing the feature representation of the active learner based on domain-specific entities and relations to effectively build a domain model of regulations… We inform the features of the active learner with the domain model of regulations along with a dictionary of domain entities, pg. 130 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to further incorporate the compliance features of Sunkle.  One of ordinary skill in the art would have been motivated to further incorporate the compliance features of Sunkle in order to “use of active learning- a semi-supervised system capable of learning interactively from the domain expert to identify regulations and informing the feature representation of the active learner based on domain- specific entities and relations to effectively build a domain model of regulations.” (Sunkle; Abstract).

Regarding Claims 2, 9 & 16,
	Modified Clark discloses the method of claim 1, system of claim 8, and computer program product of claim 15, as recited above.  
Furthermore, Clark teaches ingesting the text data from the one or more data sources upon processing the text data using a lexical analysis, parsing, extraction of concepts, semantic analysis, or a combination thereof ([0041-0048] regarding parsing of the relevant qualitative data including parsing text/string data from a number of data sources, and one or more databases associated with the system, which will accept the data from blocks 102, 103, and 104, and deposit the data into an aggregated form…and then parses the data to generate a “Category” of data, which may be a vertical category of regulatory law or set of laws that are all related to a single regulatory entity or specialized business area, such as those laws and regulations of the Commodity Futures Trading Commission, [0099] “In step 1508, the system identifies regulatory obligation data related to the user's business operational data extracted from the compliance manual. In certain embodiments, the system circuitry processes the extracted and classified business operational data to determine whether the data creates an affirmative regulatory obligation. To facilitate this process the system circuitry may take existing data stored in the system data bases and apply qualitative-based predictive analytics, including by not limited to machine learning, deep learning, transfer learning, or other modern AI based tools to automate the content creation process”, [0109] regarding machine learning, [0104] “the one or more semantic or natural language processing techniques, as described further herein, may be used to identify key terms or phrases within the service provider's information and match those phrases to particular Modules, Subjects, Rules, Tasks, Regulators, Industries/Sectors, and/or Jurisdictions. At step 1606, and the system imports the service provider's service information into the system database and associates it with the selected Module, Subject, Rule, Task, Regulator, Industry/Sector, and/or Jurisdiction (or other regulatory compliance data as the case may be) already stored in the database.”, also see [0014] for semantic analysis/techniques).

Regarding Claims 3, 10 & 17,
	Modified Clark discloses the method of claim 1, system of claim 8, and computer program product of claim 15, as recited above.  
Furthermore, Clark teaches identifying a defined scope of compliance required by the law, the policy, the regulation, or a combination thereof ([0011] “These systems and methods enable firms to identify what laws, regulations, and rules apply to their firm without the need to utilize significant resources to achieve regulatory information. In other aspects, the system intelligently monitors and updates regulatory compliance information in an automated fashion, and allows for the system to maintain an up-to-date taxonomy and classifications system such that the companies and other users of the system can automatically be provided with updated regulatory compliance information response to new laws and regulatory requirements, or amendments and changes to existing requirements”, [0038] “an innovative means to (a) monitor rules and regulations to identify the most recent regulatory data, classify and assign attributes to that data, and automatically generate summary and explanatory information for sub-parts of the laws or regulations within that data, (b) create a taxonomy system that queries users to identify attributes about the user or the user's company and maps relevant regulations and laws to their responses, (c) interpret these attributes and the regulations and laws in an intelligent and targeted manner in order to assign particular regulatory compliance information, as well as summary and explanatory information that provides assistant to the user or business in complying with the regulation or law, to the specific user based on the qualities of that user that the system determined to be applicable to the business's operational data, (d) provide a graphical user interface that allows a user or employee of a business to log into the system and access the 

Regarding Claims 4 and 11,
	Modified Clark discloses the method of claim 1, system of claim 8, as recited above.  Furthermore, Clark teaches using natural language processing (NLP) to determine the one or more segments with obligation content, wherein the one or more segments are sentences and the obligation content requires the obligation to conform to the law, the policy, the regulation, or a combination thereof ([0010] “ In certain embodiments, the additional information about the regulation and compliance steps is generated by system automatically by scraping third-party websites or by using a special form of natural language processing described herein to convert regulatory text into easy-to-read and easy-to-understand summaries that…make the text easier for a user to digest. The natural language processing may also be used by the system to determine relationships between certain sets of the qualitative data. For example, the system may determine that one Rule in one Module is related to a second rule in another Module. In this way the system can intelligently and automatically learn relationships between discrete Modules, Subjects, Rules, and so forth, and utilize these relationships in determining additional Requirements that may be relevant”, also see [0038, 0048, 0065-0066, 0068-0069]).  

Regarding Claims 5 and 12,
generating a compliance corpus from training one or more machine learning models for managing regulatory compliance ([0099 “In certain embodiments, the extracted and classified business operational data may be stored in a data structure similar to as described in connection with FIG. 7. In step 1508, the system identifies regulatory obligation data related to the user's business operational data extracted from the compliance manual. In certain embodiments, the system circuitry processes the extracted and classified business operational data to determine whether the data creates an affirmative regulatory obligation. To facilitate this process the system circuitry may take existing data stored in the system data bases and apply qualitative-based predictive analytics, including by not limited to machine learning, deep learning, transfer learning, or other modern AI based tools to automate the content creation process”, [0109] “For example, in some embodiments the system will compare the user's business activity and/or the user's interactions with the system interface to identify in real-time whether any of the user's employees engaging in conduct that is likely to or about to violate a regulatory obligation, or if the user's employees are engaging in conduct that is already in violation of a regulatory obligation. In certain embodiments, the system may use qualitative-based predictive analytics to determine when the user's employees engaging in conduct that is likely to or about to violate a regulatory obligation, such as machine learning, deep learning, transfer learning, or other modern AI based tools to automate the content creation process, or using two or more analytical models and then synthesizing the results into a single score or spread in order to improve the accuracy of predictive analytics and data mining applications (e.g., ensemble models). In a non-limiting example, an initial data set can be gathered that includes 

Regarding Claim 7, 14, and 20
Modified Clark discloses the method of claim 1, and system of claim 8, and computer program product of claim 15, as recited above.  
Furthermore, Clark teaches defining the obligation as a required action for compliance with the law, the policy, the regulation, a prohibition of conduct, behavior, or activity of the entity, a legal right, a constraint of the entity, or a combination thereof ([0015] “This allows the system to generate real-time regulatory compliance alerts based on a user's interactions with the system in order to, for example, to generate alerts when a user's employee may be about to (or are) violating a regulatory obligation, to generate alerts when regulations that are particularly applicable to the user's daily activities change, or to generate alerts when new regulations issue that are applicable to the user's activity. In addition, the system may also use the monitored 

Regarding Claim 18,
Modified Clark discloses the computer program product of claim 15, as recited above.  Furthermore, Clark teaches using natural language processing (NLP) to determine the one or more segments with obligation content, wherein the one or more segments are sentences and the obligation content requires the obligation to conform to the law, the policy, the regulation, or a combination thereof ([0010] “ In certain embodiments, the additional information about the regulation and compliance steps is generated by system automatically by scraping third-party websites or by using a special form of natural language processing described herein to convert regulatory text into easy-to-read and easy-to-understand summaries that…make the text easier for a user to digest. The natural language processing may also be used by the system to determine relationships between certain sets of the qualitative data. For example, the system may determine that one Rule in one Module is related to a second rule in another Module. In this way the system can intelligently and automatically learn relationships between discrete Modules, Subjects, Rules, and so forth, and utilize these relationships in determining additional Requirements that may be relevant”, also see [0048, 0065-0066, 0068-0069]), 
generating a compliance corpus from training one or more machine learning models for managing regulatory compliance ([0099 “In certain embodiments, the extracted and classified business operational data may be stored in a data structure similar to as described in connection 

Response to Amendment and Arguments
With respect to 35 USC 101, the rejection has been withdrawn based on Applicant’s arguments and new amendments.  Under the subject matter eligibility analysis, the claimed invention as a whole, presents a distinct invention having technical additional elements beyond the judicial exception that actually integrate the judicial exception into a practical application by imposing meaningful limits on the judicial exception, in part by an obligation model of an ontology, and executing the machine learning logic to iteratively and continuously update the at least one obligation model of the ontology, wherein continuously updating the at least one obligation model includes continuously synchronizing information from the at least one data source in the ontology to form associations between the at least one obligation model and alternative models to enhance an accuracy of the machine learning logic in identifying additional laws, policies, regulations, or combinations thereof. Thus, the claims are deemed sufficient to reasonably transform the abstract idea into a patent-eligible invention since the claimed limitations as a whole amount to a practical application.
.


Conclusion
Applicant’s amendment necessitate new ground(s) of rejection presented in this Office Action.  THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
Relevant Prior Art:
US 20180121931 System and method for ensuring legal, contractual, or regulatory compliance, and ingesting local laws applicable to a defined region, and using natural language processing and cognitive analysis into a knowledge domain that includes an ontology of the laws, regulations, and contracts for recommending remediation based on machine learning based models.
US 20160070758 System and method for capturing and structuring the logic of written laws, consent agreements, and individual user preferences that enable or restrict data sharing among users. The system provides consistent access to information by linking related data fields 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571) 270-5066.  Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing Authorization for Internet Communication, please see https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. The Examiner's work schedule and general availability is typically 9:00 AM - 5:00 PM.  If attempts to reach the Examiner are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.

/LAURA YESILDAG/Examiner, Art Unit 3629 

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629